 

 

 

 

FILED
March 27, 2020
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA sg
UNITED STATES OF AMERICA, )
) Case No. 2:20-mj-00051-AC
Plaintiff, )
v. )
. ) ORDER FOR RELEASE OF
RIGOBERTO GUERRA-SALCEDO, ) PERSON IN CUSTODY
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, RIGOBERTO GUERRA-SALCEDO, Case No.
2:20-mj-00051-AC from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

_X._—_s Bail Posted in the Sum of: $250,000.00,
Co-Signed Unsecured Appearance Bond

_X.. Secured Appearance Bond

_X (Other) Conditions as stated on the record,
_X_ (Other) The se

 

This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on _3/27/2020  at_1:20 p.m.

 

 

 

. Bre
United States Magistrate Judge
